DETAILED ACTION
This Office Action for U.S. Patent Application No. 17/056,615 is responsive to communications filed on 08/10/2022, in reply to the Non-Final Rejection of 05/11/2022. Currently, claims 13-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 13, the Applicant submits that the applied art does not teach or suggest an imaging unit fixed inside the housing and imaging the rear of the vehicle through the light transmission region, and a nozzle controller configured to detect dirt of the light transmission region from a captured image with the image unit and cause the nozzle to perform the cleaning operation based on the detection result, as claimed in the amended claim limitations.
The Applicant further submits that Hasumi does not disclose an imaging unit fixed inside the housing. In regard to this limitation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown in the previous rejection of claim 14, which previously contained a substantially similar limitation, the teachings of Doi include an imaging unit fixed inside the housing (Doi paragraph 4 noting electronic camera 120 is built into the door mirror housing 101, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is in the door mirror housing 101). 
In regard to comprising a nozzle that performs a cleaning operation, the teachings of Hasumi include that of a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle (Hasumi paragraphs 14-15, as cited in the previous office action in claim 14). However, Hasumi does not expressly disclose configured to detect dirt of the light transmission region from a captured image imaged with the imaging unit, and causing the nozzle to perform said operation based on that detection result.
As such, due to this added limitation regarding dirt detection, the grounds of rejection of claim 13 has been withdrawn, and a new grounds of rejection in view of Newman has been made, as the teachings of Newman disclose a detection system that determines whether any sensors are obstructed by comparing the output of the sensor to a predetermined threshold or the output of another sensor. When the sensor is considered to be obstructed, the system may send a command to a cleaning system to automatically remove the obstruction (Newman abstract); that obstructions that are determined can include dirt (Newman paragraph 107); and that the cleaning system can include a pressurized fluid cleaning nozzle system (Newman paragraph 152). Thus, with a new grounds of rejection that incorporates the teachings of Newman, claim 13 shall remain rejected. 

In regard to claims 14-16, these claims shall have a new grounds of rejection incorporating the teachings of Newman, as they depend from the independent claim 13.

In regard to claim 17, this claim has been amended to recite substantially similar limitations to those presented in claim 13. As such, the grounds of rejection of claim 17 shall be modified to incorporate the teachings of Newman for the same reasons as discussed above regarding claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doi (JP 2000085474 A), hereinafter referred to as Doi, in view of Hasumi (JPH1016725A), hereinafter referred to as Hasumi, in further view of Newman (U.S. Publication No. 2018/0143298), hereinafter referred to as Newman.

In regard to claim 13, Doi teaches a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) comprising:
a housing attached to a door of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted) and having a light reflection region reflecting light entering from outside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror) and a light transmission region capable of transmitting the light entering from the outside of the housing to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror);
an imaging unit fixed inside the housing (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101) and imaging the rear of the vehicle through the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle).
However, Doi does not expressly disclose a nozzle provided on the housing and ejecting fluid toward the mirror main body to perform a cleaning operation; and
a nozzle controller configured to detect dirt of the light transmission region from a captured image imaged with the imaging unit and cause the nozzle to perform the cleaning operation based on a detection result.
In the same field of endeavor, Hasumi teaches a nozzle provided on the housing and ejecting fluid toward the mirror main body (Hasumi claim 1 noting a mirror unit having a mirror, and a nozzle for injecting fluid onto the mirror surface of the mirror unit is fixed to the mirror housing) to perform a cleaning operation (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation); and
a nozzle controller configured to cause the nozzle to perform the cleaning operation (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle).
However, Hasumi does not expressly disclose configured to detect dirt of the light transmission region from a captured image imaged with the imaging unit; and causing the nozzle to perform the cleaning operation is based on a detected result.
In the same field of endeavor, Newman teaches configured to detect dirt of the light transmission region from a captured image imaged with the imaging unit; and causing the nozzle to perform the cleaning operation is based on a detected result (Newman abstract noting a detection system that determines whether any sensors are obstructed by comparing the output of the sensor to a predetermined threshold or the output of another sensor. When the sensor is considered to be obstructed, the system may send a command to a cleaning system to automatically remove the obstruction; Newman paragraph 107 noting that obstructions that are determined can include dirt; and Newman paragraph 152 noting that the cleaning system can include a pressurized fluid cleaning nozzle system).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi with the teachings of Hasumi because both disclosures relate to the field of vehicles having side mirror devices that comprise housings with additional modules in them and control methods to control the additional mirror features. The teachings of Hasumi would benefit the teachings of Doi by providing methods of mitigating weather, to allow the features of the mirror to operate in all conditions better. Additionally, it would have been obvious to combine these teachings with the teachings of Newman, because the teachings of Newman provide systems that detect obstructions in front of sensors, and engage the cleaning systems when needed, and thus would benefit the teachings of Hasumi by providing a system to control the cleaning system of Hasumi to better mitigate weather conditions and other obstructions, providing ways to achieve the goals of the system of Hasumi better. Thus, modified to incorporate the teachings of Hasumi and Newman, the teachings of Doi include all of the limitations presented in claim 13.

In regard to claim 14, Doi, Hasumi, and Newman teach all of the limitations of claim 13 as discussed above. In addition, Doi teaches the mirror main body (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror). 
However, Doi does not expressly disclose the nozzle is disposed on a side of the mirror main body as viewed from an axis direction of a reflection optical axis of the light reflection region; and 
is movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of the fluid ejected from the nozzle.
Hasumi teaches the nozzle is disposed on a side of the mirror main body as viewed from an axis direction of a reflection optical axis of the light reflection region (Hasumi Fig. 9 showing the nozzle 4 disposed on the side of the mirror main body, positioned to direct fluid towards the mirror 3); and
is movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of the fluid ejected from the nozzle (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi, Hasumi, and Newman for the same reasons as discussed above regarding claim 13.

In regard to claim 15, Doi, Hasumi, and Newman teach all of the limitations of claim 14 as discussed above. In addition, Hasumi teaches a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body between the set position and the cleaning position (Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning); and
a control unit configured to cause the nozzle to perform a non-cleaning operation of not ejecting the fluid and a cleaning operation of ejecting the fluid in a switching manner in accordance with an instruction from the vehicle, and control the mirror drive unit to dispose the mirror main body in the set position when causing the nozzle to perform the non-cleaning operation and dispose the mirror main body in the cleaning position when causing the nozzle to perform the cleaning operation (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation; and Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi, Hasumi, and Newman for the same reasons as discussed above regarding claim 13.

In regard to claim 16, Doi, Hasumi, and Newman teach all of the limitations of claim 14 as discussed above. In addition, Hasumi teaches a storage unit configured to store therein the set position (Hasumi paragraph 28-30 noting mirror angle memory means 60 that stores the in-use position), wherein
the control unit controls the mirror drive unit such that, after the fluid is ejected, the mirror main body disposed in the cleaning position is disposed in the previous set position before the mirror main body is moved to the cleaning position among a plurality of the set positions stored in the storage unit (Hasumi paragraphs 28-30 noting the control unit executes control to arrange the mirror to be at the position of the in-use condition directly previous from the cleaning position after the jetting of the fluid; and Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi, Hasumi, and Newman for the same reasons as discussed above regarding claim 13.

In regard to claim 17, Doi teaches a method for controlling (Doi paragraph 17 noting operating the mirror and operations involving the motors) a vehicle outer mirror device (Doi paragraph 1 noting a vehicle door mirror device incorporating a camera; and Figs. 2 and 4 showing the mirror device attached to the door of the vehicle; and Doi paragraph 14) that includes:
a housing attached to a door of a vehicle (Doi paragraph 14 noting door mirror housing 20 in which a mirror can be mounted, and a support for attaching to the front door of the vehicle from the back or side surface of the housing; and Figs. 2 and 4) and including an opening facing rear of the vehicle (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted; and Figs. 2 and 4 showing the housing 20 attached to the vehicle door, and showing an opening 21 facing the rear of the vehicle);
a mirror main body disposed in the opening of the housing (Doi paragraph 14 noting the door mirror housing 20 is formed in which a rectangular opening 21 to which a mirror can be mounted), having a light reflection region reflecting light entering from outside of the housing and a light transmission region capable of transmitting the light entering from the outside of the housing to inside of the housing (Doi paragraph 7 noting the mirror has a half that allows transmittance of light to the electronic camera, which exists inside the housing, while the other half remains a mirror);
an imaging unit fixed inside the housing (Doi paragraph 4 noting electronic camera 120 is built in the door mirror housing 101 on a deep side, the objective lens unit 121 thereof is located behind the inner surface of the half mirror 110, and the image sensor unit 122 such as a CCD is the door mirror housing 101; and Doi paragraph 16 noting board camera Ca is attached to the inclined surface 32A of the mounting recess 32 of the mirror holder 30 so as to face outward from the vehicle side) and imaging the rear of the vehicle through the light transmission region (Doi paragraph 6 noting the electronic camera 120 is passed through the half mirror 110. The image of the rear of the vehicle).
However, Doi does not expressly disclose being movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of fluid ejected from a nozzle;
a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body between the set position and the cleaning position; and
the nozzle provided on the housing and ejecting the fluid toward the mirror main body,
the method comprising:
detecting dirt of the light transmission region from a captured image imaged with the imaging unit;
causing the nozzle to perform a non-cleaning operation of not ejecting the fluid and a cleaning operation of ejecting the fluid in a switching manner based on a detection result;
disposing the mirror main body in the set position when causing the nozzle to perform the non-cleaning operation; and
disposing the mirror main body in the cleaning position when causing the nozzle to perform the cleaning operation.
	In the same field of endeavor, Hasumi teaches being movable between a set position set with the vehicle and a cleaning position where the light transmission region is disposed in an ejection direction of fluid ejected from a nozzle (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation);
a mirror drive unit disposed inside the housing and configured to adjust a position of the mirror main body between the set position and the cleaning position (Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning); and
the nozzle provided on the housing and ejecting the fluid toward the mirror main body (Hasumi Fig. 9 showing the nozzle 4 disposed on the side of the mirror main body, positioned to direct fluid towards the mirror 3),
the method comprising: causing the nozzle to perform a non-cleaning operation of not ejecting the fluid and a cleaning operation of ejecting the fluid in a switching manner (Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation; and Hasumi paragraph 29 noting mirror drive control means 61 which outputs a signal for driving the mirror to the vertical or horizontal motors of the power unit of the left and right door mirrors in order to tilt the mirror body position to the optimum mirror angle for cleaning);
disposing the mirror main body in the set position when causing the nozzle to perform the non-cleaning operation; and disposing the mirror main body in the cleaning position when causing the nozzle to perform the cleaning operation (Hasumi paragraphs 28-30 noting the control unit executes control to arrange the mirror to be at the position of the in-use condition directly previous from the cleaning position after the jetting of the fluid; and Hasumi paragraphs 14-15 noting a control circuit that can switch between a non-cleaning operation and a cleaning operation by a nozzle on the basis of an instruction from the vehicle and that arranges the mirror body at an in-use position at the time of non-cleaning operation and arranges the mirror body at a cleaning position at the time of a cleaning operation).
However, Hasumi does not expressly disclose detecting dirt of the light transmission region from a captured image with the imaging unit; and causing the nozzle to perform operations based on a detection result.
In the same field of endeavor, Newman teaches detecting dirt of the light transmission region from a captured image with the imaging unit; and causing the nozzle to perform operations based on a detection result (Newman abstract noting a detection system that determines whether any sensors are obstructed by comparing the output of the sensor to a predetermined threshold or the output of another sensor. When the sensor is considered to be obstructed, the system may send a command to a cleaning system to automatically remove the obstruction; Newman paragraph 107 noting that obstructions that are determined can include dirt; and Newman paragraph 152 noting that the cleaning system can include a pressurized fluid cleaning nozzle system).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Doi, Hasumi, and Newman for the same reasons as discussed above regarding claim 13.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488